Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Preliminary Amendment file on 1/23/2020. The claims 1-13 have been amended. New claims 14-17 are added. The amendment has been entered. Amendment to the specification and abstract are reviewed and accepted by examiner. Claims 1-17 are pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed 

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is same as claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “P, V, T, VDDnom, F, F(VDD, T, VNW, VPW, Process(ss,tt,ff,sf,fs)), C, C(VDD, T VNW, VPW, Process(ss,tt,ff,sffs)), PVT, F0, C0, (Process, VDDo,PVTBB, (VPWo, VNWo)To), VNWo and VPWco” without definitions. Applicant’s specification does not have additional information related to the terms or symbols in claim 1. Moreover, some of the terms consist of similar names or symbols, examiner could not identify the differences among them. Similar issue for all the dependent claims. Clarification is required. 
Claim 2 recite “considering a worst case P, V, T condition, … considering a typical P, V, T condition … considering a best case P, V, T condition …” without definitions. Examiner could not determine the standard or worse or typical or best condition(s). 
Claim 1 recites “a first pessimism +/- x%“, Claims 3 and 14 recite “adding a pessimism +/- [Symbol font/0x44]VPW or +/- [Symbol font/0x44]VNW”, Claim 4 recites “pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm “, Claims 5 and 16 recite “a pessimism +/- y%”, Claim 10 recites “the first pessimism is +/- [Symbol font/0x44]VDDsat”, Claim 11 recites “the second pessimism is +/- [Symbol font/0x44]VDDay”, and Claim 15 recites “a pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm”. There is insufficient antecedent basis for the limitation(s) in the claim(s).
Claims 3 and 14 recite “the bias voltages and mismatch of the hardware performance monitor” and Claims 4 and 15 recite “a mismatch in a hardware performance monitor”. Claim 1 recites “a performance F of the cell set” and claims 6 
Claims 1, 6 and 17 recite “a library file. There is insufficient antecedent basis for the limitation “library file” in the claim(s) 6 and 17.
Claim 1 recites “generating a data-set for a performance F of the cell set with F(VDD, T, VNW, VPW, Process(ss,tt,ff,sf,fs)) for a s-slow, t-typical and f-fast circuit property,” and “generating a data-set for a hardware performance monitor value C with C(VDD, T VNW, VPW, Process(ss,tt,ff,sffs)) for a s-slow, t-typical and f-fast circuit property,” while claims 6 and 17 recites “interpolation based on the generated data-set and different VNW and VPW values”. There is insufficient antecedent basis for the limitation(s) “generated data-set” in the claim(s) 6 and 17. Examiner could not identify which “generated data-set” is referring in claim 1. 
For compact prosecution, examiner interpreted the terms or symbols based on the knowledge in the related art and found prior arts.
Therefore, the claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims, the dependent claims recite the indefinite scope in the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
- simulating a cell set over P, V and T, and generating a data-set for a performance F of the cell set with F(VDD, T, VNW, VPW, Process(ss,tt,ff,sf,fs)) for a s-slow, t-typical and f-fast circuit property, (mathematic concept)
- simulating a performance monitor circuit over P, V and T, and generating a data-set for a hardware performance monitor value C with C(VDD, T VNW, VPW, Process(ss,tt,ff,sffs)) for a s-slow, t-typical and f-fast circuit property, (mathematic concept)
- considering static deviations in the supply voltage VDDnOm of the cell by a first pessimism +/- x%, resulting in VDD,PVT = VDDnom +/- x%, and obtaining thereof a set of PVT corners with (Process, VDD,PVT, Tc) for said PVT corners, (mathematic concept)
- determining a reference performance FO of a cell set at a particular PVT corner, (mental process)

- performing a virtual regulation and adapting of body bias voltages to VNWo and VPWco of the cell set such that said reference performance FO of the cell set or said reference hardware performance monitor value CO will be reached at each PVT corner of said set of PVT corners and for compensating the static deviation in the supply voltage, (mathematic concept)
- defining a set of PVTBB corners for each PVT corner with (Process, VDDo,PVTBB, (VPWo, VNWo)To), (mathematic concept)
- providing the results of characterizing the cell with adaptive body biasing in a library file.  (output and store data)
The claimed concept is a method of evaluating circuit performance based on mathematic relationship directed to a combination of “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.


Step 2A Prong Two
The outputting/storing step of a model is recited at a high level of generality (i.e. as a general means of outputting/storing data) and amounts to mere data outputting/storing, which is a form of insignificant extra-solution activity.
Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not 
The judicial exception is not integrated into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein the reference hardware performance monitor value CO is determined by considering a worst case P, V, T condition and choosing bias conditions for maximum performance in the worst case P, V, T condition, or the reference hardware performance monitor value CO is determined by considering a typical P, V, T condition and choosing a centered value of the bias voltages, or the reference hardware performance monitor value CO is determined by considering a best case P, V, T condition and choosing bias conditions for minimum leakage current performance in the best case P, V, T condition. (mental process)

The method for characterization of a standard cell with adaptive body biasing according to claim 2, wherein the method further comprises considering dynamic derivations in the bias voltages and mismatch of the hardware performance monitor by adding a pessimism +/- [Symbol font/0x44]VPW or +/- [Symbol font/0x44]VNW to the adapted body bias voltages related to said reference performance FO of the cell, resulting in (VNWc, VPWc) for each PVT corner and is used for representing a charge pump ripple. (mental process and data description)

Claim 4. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to laim 3, wherein pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor.  (mathematic concept and data description)

Claim 5. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 4, wherein the method further comprises considering dynamic deviations of the supply voltage VDD by a pessimism +/- y%, resulting in VDD,PVTBB = VDDnom +/- (x+y)%.  (mathematic concept)

Claim 6. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 5, wherein a performance F in the PVTBB corners is determined by interpolation based on the generated data-set and different VNW and VPW values, whereas the results are provided in a library file.  (mathematic concept and output data)

Claim 7. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein the adaptive body biasing of a PVT corner is performed before the characterization of the cell.  (mental process)

Claim 8. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein a circuit property is a delay time described by the PVTBB corners.  (data description)

Claim 9. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein a circuit property is a leakage current consumption described by the PVTBB corners.  (data description)

Claim 10. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein the first pessimism is +/- [Symbol font/0x44]VDDsat.  (mathematic concept)

Claim 11. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 4, wherein the second pessimism is +/- AVDDay. (mathematic concept)

The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein the method is used for the characterization of analogue or mixed-signaled circuit blocks.  (mental process)

Claim 13. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 12, wherein the circuit block is an oscillator circuit or a driver circuit.  (data description)

Claim 14. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 2, wherein the method further comprises considering dynamic derivations in the bias voltages and mismatch of the hardware performance monitor by adding a pessimism +/- [Symbol font/0x44]VPW or +/- [Symbol font/0x44]VNW to the adapted body bias voltages related to said reference performance FO of the cell, resulting in (VNW,, VPWC) for each PVT corner and is used for representing a charge pump ripple.  (mathematic concept and data description)

Claim 15. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein a pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor.  (mathematic concept and data description)

Claim 16. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein the method further comprises considering 

Claim 17. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, wherein a performance F in the PVTBB corners is determined by interpolation based on the generated data-set and different VNW and VPW values, whereas the results are provided in a library file. (mathematic concept and output data)

Thus, claims 1-17 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (NPL: Mathematically assisted adaptive body bias (ABB) for temperature compensation in gigascale LSI systems, 2006), hereinafter Kumar, in view of Ghosh et al (NPL: A centralized supply voltage and local body bias-based compensation approach to mitigate within-die process variation, 2009) hereinafter Ghosh.

Claim 1. (Currently Amended) Method for characterization of a standard cell with adaptive body biasing, wherein the cell is defined by a fabrication process P, a supply voltage VDDnom and an operating temperature T, the method comprising the following steps: 
Kumar discloses - simulating a cell set over P, V and T, and generating a data-set for a performance F of the cell set with F(VDD, T, VNW, VPW, Process(ss,tt,ff,sf,fs)) for a s-slow, t-typical and f-fast circuit property, 
Kumar: (page 560 section III) “In this section, we present the algorithm that determines the body bias required for process and temperature variation compensation. Since we assume the existence of a triple well process, the bodies of both NMOS and PMOS devices can be biased independently. [correspond to cell set] However, the algorithm can be easily modified for a twin well process. We present SPICE-calibrated models that express the delay, and leakage in terms of the bias voltages and determine the optimal bias voltages based on operational constraints. The effects of process and temperature variations on the delay of a combinational circuit can be represented as:

    PNG
    media_image1.png
    35
    372
    media_image1.png
    Greyscale

where D is the delay of the circuitry, x is a vector of process variables and T is the operating temperature of the chip. [correspond to a s-slow, t-typical and f-fast circuit property] Let x and T0 denote the values of the process and temperature variables. The increase in delay at any point (x, T) can be written as: 
    PNG
    media_image2.png
    39
    431
    media_image2.png
    Greyscale

where x  is  the  vector  of  process  variables  of  a  particular  die, while  T is  the  operating  temperature  of  the  die.  If x and T are independent variables, the effect of simultaneously varying x and T , from (x0, T0) to (x1, T1) can be approximated as varying x and T individually from their original values and adding their effects, i.e.,

    PNG
    media_image3.png
    29
    584
    media_image3.png
    Greyscale

where f(x0, T1) is the delay with temperature variations only, while f(x1, T0) is  the  delay  considering  the  effect  of  process  variations only. [correspond to generating a data-set for a performance F of the cell set with F(VDD, T, VNW, VPW, Process(ss,tt,ff,sf,fs)) for a s-slow, t-typical and f-fast circuit property] The above assumption of independence is justified since process and temperature variations have different device level effects, and hence their impacts on the delay can be treated as independent of one another. Process variations affect parameters such as channel length, oxide thickness, and dopant concentration, thereby altering the delay, while temperature variations affect the mobilities of electrons and holes, which influences the on-current, and hence, the delay of the circuit. [correspond to circuit properties] Further, the results shown in Table I indicate the validity of the assumption.” 

Kumar discloses - simulating a performance monitor circuit over P, V and T, and generating a data-set for a hardware performance monitor value C with C(VDD, T VNW, VPW, Process(ss,tt,ff,sffs)) for a s-slow, t-typical and f-fast circuit property, 
- considering static deviations in the supply voltage VDDnom of the cell by a first pessimism +/- x%, resulting in VDD,PVT = VDDnom +/- x%, and obtaining thereof a set of PVT corners with (Process, VDD,PVT, Tc) for said PVT corners, 
Kumar: (page 560 section III) “The delay of a ring oscillator is measured through simulations performed using BPTM [10] 100nm model files at T = 50oC and T = 75oC at the two extreme process corners: 
[correspond to simulating a performance monitor circuit over P, V and T and generating a data-set for a hardware performance monitor value C with C(VDD, T VNW, VPW, Process(ss,tt,ff,sffs)) for a s-slow, t-typical and f-fast circuit property]
1) Low-Vt corner which is the case where process variations cause the threshold voltages of both NMOS and PMOS devices to decrease by 10%.
2) High-Vt corner which is the case where process variations cause an increase in both Vtn0 and Vtp0 by 10%.
[correspond to considering static deviations in the supply voltage VDDnom of the cell by a first pessimism +/- x%, resulting in VDD,PVT = VDDnom +/- x%, and obtaining thereof a set of PVT corners with (Process, VDD,PVT, Tc) for said PVT corners]
Threshold voltage correspond to static deviations in the supply voltage VDDnom of the cell and 10% correspond to +/- x%.
- determining a reference performance F0 of a cell set at a particular PVT corner, - determining a reference hardware performance monitor value C0 at the particular PVT corner, 
Kumar: (page 560-561 section III) “The column labeled Nom-Delay in Table I indicates the delay at T = 25oC under ideal process conditions. [correspond to determine a reference performance F0 of a cell set at a particular PVT corner] The delay considering the effect of both process and temperature variations is shown in the column labeled DelayPT [correspond to determining a reference hardware performance monitor value C0 at the particular PVT corner] and the variation in delay calculated directly, using (2) is shown in column 7. Columns labeled DelayT and DelayP list the delay considering temperature variations and process variations respectively. The change in delay, expressed as a sum of the change in delays due to process and thermal effects using (3) is listed in column 8. It can be seen from the last column in the table that the difference in delay between the two measurements are negligible compared to the actual circuit delay values. Thus, we can indeed decompose the delay expressions into a temperature-dependent term and a process-dependent term. We use the above findings to perform temperature compensation and process compensation independently of each other.”

    PNG
    media_image4.png
    206
    1249
    media_image4.png
    Greyscale

Kumar discloses - performing a virtual regulation and adapting of body bias voltages to VNWco and VPWco of the cell set such that said reference performance F0 of the cell set or said reference hardware performance monitor value C0 will be reached at each PVT corner of said set of PVT corners and for compensating the static deviation in the supply voltage,  
Kumar: (page 561-562 section C) “Hence, we propose an efficient algorithm based on a simple nonlinear programming problem (NLPP) that requires the simulation of the circuit for delay and leakage at a few points only, to determine the exact body bias pair required. The crux of this method is as follows. The delay and leakage of a circuitry can be altered by applying a bias voltage vbn to the body of the NMOS transistors and (Vdd vbp) to that of the PMOS transistors. Since analytical expressions that can quantize the effect of body bias on delay and leakage at the circuit level do not exist, we use polynomial best fit curves to realize these models. Simulation results show that second order polynomials in both and vbp provide a reasonably accurate model of both delay and leakage. … The reference delays of the RO following the application of body bias are measured through HSPICE simulations performed using BPTM 100nm model files. …” [correspond to performing a virtual regulation and adapting of body bias voltages to VNWco and VPWco of the cell set]
Kumar: (page 562 section D) “In order to perform process compensation using ABB, a test structure consisting of the critical path replica is built in each of the WID variational regions. PABB is performed in [4] by applying an NMOS bias (vbn) from an off-chip source and automatically adapting the PMOS bias to meet the target frequency. [correspond to performing a virtual regulation and adapting of body bias voltages to VNWco and VPWco of the cell set] The process is repeated for all possible values of vbn and the bias pair which results in lowest leakage is chosen as the final solution. (vbn, vbp)PABB. The final value that can counter both process and temperature variations for each WID-variational region is calculated by summing the values obtained individually through PABB and TABB: …”
- defining a set of PVTBB corners for each PVT corner with (Process, VDDco,PVTBB, (VPWco, VNWco) Tco), and 
Kumar: (page 562 section D) “The final value that can counter both process and temperature variations for each WID-variational region is calculated by summing the values obtained individually through PABB and TABB: …”

    PNG
    media_image5.png
    762
    613
    media_image5.png
    Greyscale

See Table 1 for defining a set of PVTBB corners for each PVT corner with (Process, VDDco,PVTBB, (VPWco, VNWco) Tco).

Kumar does not appear to explicitly disclose - providing the results of characterizing the cell with adaptive body biasing in a library file.  
providing the results of characterizing the cell with adaptive body biasing in a library file (page 46-47 section 2) “At the end of iteration for one region, {Vddli} is stored in the CCS. [correspond to store the results of characterizing the cell with adaptive body biasing] In a similar fashion, the CCS determines optimal operating points for all of the regions in a cyclical fashion. … Based on the stored optimal supply voltage for all of the regions, [correspond to provide the results of characterizing the cell with adaptive body biasing in a library file] CCS computes the global supply voltage (VDD). This global supply voltage is the maximum of the optimal supply voltages for all of the regions. …”
Kumar and Ghosh are analogous art because they are from the “same field of endeavor” body bias-based compensation algorithm.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Ghosh before him or her, to modify the method of Kumar to include the data storing feature of Ghosh because this combination provide new data in all modes of operation without increasing the cost. 
The suggestion/motivation for doing so would have been Ghosh (page 47 section 2) “Operating system or software control can enable the CCS system at an appropriate periodicity or whenever the die temperature crosses a particular threshold to sense the delay and slew information. Then, the local well-bias and global supply voltage regulators generate the new set of supply and bias voltages to operate the NMOS and PMOS devices in all modes of operation.”


Claim 2. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein the reference hardware performance monitor value C0 is determined by considering a worst case P, V, T condition and choosing bias conditions for maximum performance in the worst case P, V, T condition, or the reference hardware performance monitor value C0 is determined by considering a typical P, V, T condition and choosing a centered value of the bias voltages, or the reference hardware performance monitor value C0 is determined by considering a best case P, V, T condition and choosing bias conditions for minimum leakage current performance in the best case P, V, T condition.  
Kumar: (page 560-561 section III) “The column labeled Nom-Delay in Table I indicates the delay at T = 25oC under ideal process conditions. [correspond to the reference hardware performance monitor value C0 is determined by considering a best case P, V, T condition and choosing bias conditions for minimum leakage current performance in the best case P, V, T condition] The delay considering the effect of both process and temperature variations is shown in the column labeled DelayPT and the variation in delay calculated directly, using (2) is shown in column 7. Columns labeled DelayT and DelayP list the delay considering temperature variations and process variations respectively. …”


Claim 7. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein the adaptive body biasing of a PVT corner is performed before the characterization of the cell.  
Kumar: (page 561-562 section C) “Hence, we propose an efficient algorithm based on a simple nonlinear programming problem (NLPP) that requires the simulation of the circuit for delay and leakage at a few points only, to determine the exact body bias pair required. The crux of this method is as follows. The delay and leakage of a circuitry can be altered by applying a bias voltage vbn to the body of the NMOS transistors and (Vdd vbp) to that of the PMOS transistors. Since analytical expressions that can quantize the effect of body bias on delay and leakage at the circuit level do not exist, we use polynomial best fit curves to realize these models. Simulation results show that second order polynomials in both and vbp provide a reasonably accurate model of both delay and leakage. … The reference delays of the RO following the application of body bias are measured through HSPICE simulations performed using BPTM 100nm model files. …” [correspond to the adaptive body biasing of a PVT corner is performed before the characterization of the cell]

Claim 8. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein a circuit property is a delay time described by the PVTBB corners.  
Kumar: (page 560 section III) “In this section, we present the algorithm that determines the body bias required for process and temperature variation compensation. Since we assume the existence of a triple well process, the bodies of both NMOS and PMOS devices can be biased independently. [correspond to cell set] However, the algorithm can be easily modified for a twin well process. We present SPICE-calibrated models that express the delay, and leakage in terms of the bias voltages and determine the optimal bias voltages based on operational constraints. The effects of process and temperature variations on the delay of a combinational circuit can be represented as:

    PNG
    media_image1.png
    35
    372
    media_image1.png
    Greyscale

where D is the delay of the circuitry, x is a vector of process variables and T is the operating temperature of the chip. [correspond to a s-slow, t-typical and f-fast circuit property] Let x and T0 denote the values of the process and temperature variables. The increase in delay at any point (x, T) can be written as: 
    PNG
    media_image2.png
    39
    431
    media_image2.png
    Greyscale

where x  is  the  vector  of  process  variables  of  a  particular  die, while  T is  the  operating  temperature  of  the  die.  If x and T are independent variables, the effect of simultaneously varying x and T , from (x0, T0) to (x1, T1) can be approximated as varying x and T individually from their original values and adding their effects, i.e.,

    PNG
    media_image3.png
    29
    584
    media_image3.png
    Greyscale

0, T1) is the delay with temperature variations only, while f(x1, T0) is  the  delay  considering  the  effect  of  process  variations only. The above assumption of independence is justified since process and temperature variations have different device level effects, and hence their impacts on the delay can be treated as independent of one another. Process variations affect parameters such as channel length, oxide thickness, and dopant concentration, thereby altering the delay, while temperature variations affect the mobilities of electrons and holes, which influences the on-current, and hence, the delay of the circuit. [correspond to a circuit property is a delay time described by the PVTBB corners] Further, the results shown in Table I indicate the validity of the assumption.” 

Claim 9. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein a circuit property is a leakage current consumption described by the PVTBB corners.  
Kumar: (page 559 section I) “Two of the significant contributors to on-chip variability arise from changes  in  process  parameters  and  in  the  operating  temperature. Process variations lead to fluctuations in parameters such as transistor channel lengths, oxide thicknesses, and dopant concentrations. These cause  variations  in  the  delay  and  leakage  of  the  circuit,  thereby affecting  performance.  On-chip  temperature  variations,  on  the  other hand,  change  the  mobilities  of  electrons  and  holes.  An  increase  in the operating temperature causes  the mobilities to decrease,  thereby decreasing  the Ion current,  which,  in turn,  reduces  the speed  of the circuit.  Further,  elevated  temperatures  also  lead  to  an  increase  in the leakage current. On-chip 
Kumar: (page 560 section III) “We present SPICE-calibrated models that express the delay, and leakage in terms of the bias voltages and determine the optimal bias voltages based on operational constraints. The effects of process and temperature variations on the delay of a combinational circuit can be represented as:

    PNG
    media_image1.png
    35
    372
    media_image1.png
    Greyscale

where D is the delay of the circuitry, x is a vector of process variables and T is the operating temperature of the chip. [correspond to a s-slow, t-typical and f-fast circuit property] Let x and T0 denote the values of the process and temperature variables. The increase in delay at any point (x, T) can be written as: 
    PNG
    media_image2.png
    39
    431
    media_image2.png
    Greyscale

where x  is  the  vector  of  process  variables  of  a  particular  die, while  T is  the  operating  temperature  of  the  die.  If x and T are independent variables, the effect of simultaneously varying x and T , from (x0, T0) to (x1, T1) can be approximated as varying x and T individually from their original values and adding their effects, i.e.,

    PNG
    media_image3.png
    29
    584
    media_image3.png
    Greyscale

where f(x0, T1) is the delay with temperature variations only, while f(x1, T0) is  the  delay  considering  the  effect  of  process  variations only. The above assumption of independence is justified since process and temperature variations have different device level effects, and hence their impacts on the delay can be treated as independent of one another. Process variations affect parameters such as channel length, oxide thickness, and dopant concentration, thereby altering the delay, while  a circuit property is a leakage current consumption described by the PVTBB corners] Further, the results shown in Table I indicate the validity of the assumption.” 

Claim 10. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein the first pessimism is +/- [Symbol font/0x44]VDDstat.  
Kumar: (page 560 section III) “The delay of a ring oscillator is measured through simulations performed using BPTM [10] 100nm model files at T = 50oC and T = 75oC at the two extreme process corners: 
1) Low-Vt corner which is the case where process variations cause the threshold voltages of both NMOS and PMOS devices to decrease by 10%.
2) High-Vt corner which is the case where process variations cause an increase in both Vtn0 and Vtp0 by 10%.
Threshold voltage correspond to static deviations in the supply voltage VDDnom of the cell and 10% correspond to the first pessimism is +/- [Symbol font/0x44]VDDstat.  

Claim 15. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Ghosh discloses wherein pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor.  
TH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

[correspond to pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor]
where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest correlation; as the separation increases, correlation falls roughly linearly, then finds a minimum value, and finally begins to increase as the distance approaches the entire width (or length) of the die. The correlation factor of any parameter of two identical transistors drops linearly as distance between them increases [23]- [24]. To model this variation distribution, we first divide the region into quadrants [24]. Each quadrant is divided further into four quadrants recursively until partitioning reaches the region level granularity. At each level in this hierarchy, each region is assigned a random number within a range of +/- 10% variation. Hence, the VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. This distribution function represents the VTH variation at the region level. The above formulation was used to generate the WID variation profile for the 16 regions. Under these variation conditions, the supply and body-bias voltages were iteratively adjusted until the critical path delay was within the target fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

Claim 16. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Ghosh discloses wherein the method further comprises considering dynamic deviations of the supply voltage VDD by a pessimism +/- y%, resulting in VDDc,PVTBB = VDDnom +/- (x+y)%. 
Ghosh: (page 48 section 4) “The WID variation was modeled using threshold voltage variation. The VTH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest correlation; as the separation increases, correlation falls roughly linearly, then finds a minimum value, and finally begins to increase as the distance approaches the entire width (or length) of the die. The correlation factor of any parameter of two identical transistors drops linearly as distance between them increases [23]- [24]. To model this variation distribution, we first divide the region into quadrants [24]. Each quadrant is divided further into four quadrants recursively until partitioning reaches the region VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

[correspond to dynamic deviations of the supply voltage VDD by a pessimism +/- y%, resulting in VDDc,PVTBB = VDDnom +/- (x+y)%]
where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. [correspond to +/-y%] This distribution function represents the VTH variation at the region level. The above formulation was used to generate the WID variation profile for the 16 regions. Under these variation conditions, the supply and body-bias voltages were iteratively adjusted until the critical path delay was within the target delay range. In delay-slew cases, slew was adjusted to the closest possible range with respect to the target slew range without violating the maximum body-biasing limits. The simulations were run over the fast and slow corners with local variation modeled as explained in Eq. 1. As an illustration, results for the fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

Claim 17. (New) The method for characterization of a standard cell with adaptive body biasing according to claim 1, Kumar discloses wherein a performance F in the PVTBB corners is determined by interpolation based on the generated data-set and different VNW and VPW values, 
vbp = Vdd) is approximated using a second order best fit curve as, 
    PNG
    media_image8.png
    34
    389
    media_image8.png
    Greyscale
 … The desired accuracy for these curve-fitted expressions determines the number of points chosen to obtain the best-fit curve.”
Best fit curve include interpolation. 
Kumar discloses whereas the results are provided in a library file.  
Kumar (page 563 section IV) “In  this  section,  we  apply  the  above  described  design  flow  on 7  ISCAS  combinational  benchmark  circuits  and  present  the  results obtained. A static timing analyzer (STA) is implemented to determine the delay and leakage of the benchmark circuits. The library consists of  26  gates  (10  NOT  gates,  5  NAND2  gates,  5  NOR2  gates,  3 NAND3  gates  and  3  NOR3  gates)  of  different  sizes,  and  has  been characterized using HSPICE simulations performed using the BPTM 100nm  technology  [10]  with  Vdd  = 1.0V .  [correspond to store and provide results in library file] The benchmark circuits have been synthesized based on this library using SIS [12]. Since each ISCAS benchmark is rather small, we consider a test case where all of the benchmarks are placed in different regions of the same chip. Specifically, we assume that each of these benchmarks is in a different WID variational zone, and can be compensated independently of each other.”


s 3-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (NPL: Mathematically assisted adaptive body bias (ABB) for temperature compensation in gigascale LSI systems, 2006), hereinafter Kumar, in view of Ghosh et al (NPL: A centralized supply voltage and local body bias-based compensation approach to mitigate within-die process variation, 2009) hereinafter Ghosh and Lee et al (US 8970289 B1), hereinafter Lee.

Claim 3. (Currently Amended) and Claim 14 (new)
The method for characterization of a standard cell with adaptive body biasing according to claim 2, Ghosh discloses wherein the method further comprises considering dynamic derivations in the bias voltages and mismatch of the hardware performance monitor by adding a pessimism +/- [Symbol font/0x44]VPW or +/- [Symbol font/0x44]VNW to the adapted body bias voltages related to said reference performance F0 of the cell, resulting in (VNWc, VPWc) for each PVT corner
Ghosh: (page 48 section 4) “The WID variation was modeled using threshold voltage variation. The VTH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

[correspond to dynamic derivations in the bias voltages and mismatch of the hardware performance monitor by adding a pessimism +/- [Symbol font/0x44]VPW or +/- [Symbol font/0x44]VNW to the adapted body bias voltages related to said reference performance F0 of the cell]
where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. This distribution function represents the VTH variation at the region level.The above formulation was used to generate the WID variation profile for the 16 regions. Under these variation conditions, the supply and body-bias voltages were iteratively adjusted until the critical path delay was within the target delay range. In delay-slew cases, slew was adjusted to the closest possible range with respect to the target slew range without violating the maximum body-biasing limits. The simulations were run over the fast and slow corners with local variation modeled as explained in Eq. 1. [correspond to resulting in (VNWc, VPWc) for each PVT corner] As an illustration, results for the fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

representation of charge pump ripple.  
However, Lee discloses dynamic derivations in the bias voltages and mismatch of the hardware performance monitor is used for representing a charge pump ripple on (col 2 line 44-64) “Such body biasing control can be applied to different device and/or circuit types to optimize performance. Such body biasing can also be varied according to mode of operation for dynamic body biasing between reverse and forward body biases in response to modes or operating conditions. In order to accommodate process variations and/or performance requirements, body bias circuits can be used as part of power management techniques (e.g., system-on-chip (SoC) integrated circuits). According to embodiments, a forward body bias (FBB) can be applied to slow transistors to improve their speed and satisfy specified speed targets, and a reverse body bias (RBB) can be applied to fast but leaky transistors, to reduce leakage currents. Furthermore, large reverse body bias can also be applied during standby modes to significantly reduce leakage current.” (col 5 line 36-47) “Current controlled oscillator 320 can generate two complementary clock signals CLK and CLKB, whose frequency is determined by the control voltage. The clock signals CLK and CLKB can control a charge pump 325 that generates the PMOS bias voltage VBBP. The output voltage of the charge pump is settled to the target value through the negative feedback loop and the ripple of the output voltage is determined by the frequency of the clock signal CLK and CLKB. Transistor M1 330 is used to support current during forward body biasing. The resistor RL and capacitor CL represent a resistive and capacitive load connected to the output of the charge pump 325 (i.e., a substrate portion).”
“same field of endeavor” body bias-based compensation algorithm.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Lee and Ghosh before him or her, to modify the method of Kumar to include the data storing feature of Ghosh and body bias circuits of Lee because this combination provide flexible body biasing that can be used to compensate for variations of threshold voltages of transistors.
The suggestion/motivation for doing so would have been Lee (col 2 line 64 - col 3 line 8) “A device can specify different body bias voltages for different modules or parts of the device to accommodate differing speed and/or power requirements or targets. Embodiments in this disclosure can include one or more a body bias circuits in a device (e.g., SoC) that can provide both forward body bias and reverse body bias voltages. Such flexible body biasing can be used to compensate for variations of threshold voltages of transistors in the device. Still further, body bias circuits according to embodiments herein can generate different body bias voltages in different modes of operation (e.g., different body bias voltages can be employed for normal operating mode as compared to a standby mode).”
Therefore, it would have been obvious to combine Kumar, Lee and Ghosh to obtain the invention as specified in the instant claim(s).

Claim 4. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 3, Ghosh discloses wherein pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor.  
Ghosh: (page 48 section 4) “The WID variation was modeled using threshold voltage variation. The VTH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

[correspond to pessimism +/- [Symbol font/0x44]VPWm or +/- [Symbol font/0x44]VNWm added to the adapted body bias voltages is used for representing a mismatch in a hardware performance monitor]
where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest correlation; as the separation increases, correlation falls roughly linearly, then finds a minimum value, and finally begins to increase as the distance approaches the entire width (or length) of the die. The correlation factor of any parameter of two identical transistors drops linearly as distance between them increases [23]- [24]. To model this variation distribution, we first divide the region into quadrants [24]. Each quadrant is divided further into four quadrants recursively until partitioning reaches the region level granularity. At each level in this hierarchy, each region is assigned a random number within a range of +/- 10% variation. Hence, the VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. This distribution function represents the VTH variation at the region level. The above formulation was used to generate the WID variation profile fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

Claim 5. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 4, Ghosh discloses wherein the method further comprises considering dynamic deviations of the supply voltage VDD by a pessimism +/- y%, resulting in VDDc,PVTBB = VDDnom +/- (x+y)%. 
Ghosh: (page 48 section 4) “The WID variation was modeled using threshold voltage variation. The VTH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest correlation; as the separation increases, correlation falls roughly linearly, then finds a minimum value, and finally begins to increase as the distance approaches the entire width (or length) of the die. The correlation factor of any parameter of two identical transistors drops linearly as distance between them increases [23]- [24]. To model this variation distribution, we first divide the region into quadrants [24]. Each quadrant is VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

[correspond to dynamic deviations of the supply voltage VDD by a pessimism +/- y%, resulting in VDDc,PVTBB = VDDnom +/- (x+y)%]
where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. [correspond to +/-y%] This distribution function represents the VTH variation at the region level. The above formulation was used to generate the WID variation profile for the 16 regions. Under these variation conditions, the supply and body-bias voltages were iteratively adjusted until the critical path delay was within the target delay range. In delay-slew cases, slew was adjusted to the closest possible range with respect to the target slew range without violating the maximum body-biasing limits. The simulations were run over the fast and slow corners with local variation modeled as explained in Eq. 1. As an illustration, results for the fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

Claim 6. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 5, Kumar discloses wherein a performance F in the PVTBB corners is determined by interpolation based on the generated data-set and different VNW and VPW values, 
vbp = Vdd) is approximated using a second order best fit curve as, 
    PNG
    media_image8.png
    34
    389
    media_image8.png
    Greyscale
 … The desired accuracy for these curve-fitted expressions determines the number of points chosen to obtain the best-fit curve.”
Best fit curve include interpolation. 
Kumar discloses whereas the results are provided in a library file.  
Kumar (page 563 section IV) “In  this  section,  we  apply  the  above  described  design  flow  on 7  ISCAS  combinational  benchmark  circuits  and  present  the  results obtained. A static timing analyzer (STA) is implemented to determine the delay and leakage of the benchmark circuits. The library consists of  26  gates  (10  NOT  gates,  5  NAND2  gates,  5  NOR2  gates,  3 NAND3  gates  and  3  NOR3  gates)  of  different  sizes,  and  has  been characterized using HSPICE simulations performed using the BPTM 100nm  technology  [10]  with  Vdd  = 1.0V .  [correspond to store and provide results in library file] The benchmark circuits have been synthesized based on this library using SIS [12]. Since each ISCAS benchmark is rather small, we consider a test case where all of the benchmarks are placed in different regions of the same chip. Specifically, we assume that each of these benchmarks is in a different WID variational zone, and can be compensated independently of each other.”

Claim 11. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 4, Ghosh discloses wherein the second pessimism is +/- [Symbol font/0x44]VDDdyn.  
Ghosh: (page 48 section 4) “The WID variation was modeled using threshold voltage variation. The VTH within any one region is considered to be a constant, and given by VTH,i at ith region is 
    PNG
    media_image6.png
    39
    447
    media_image6.png
    Greyscale

where VTHnom is the nominal threshold voltage and [Symbol font/0x44]VTHWID,i represents the within-die variation component. This variation model originates from both spatially-correlated and random variation. Devices separated by relatively short distances have the highest correlation; as the separation increases, correlation falls roughly linearly, then finds a minimum value, and finally begins to increase as the distance approaches the entire width (or length) of the die. The correlation factor of any parameter of two identical transistors drops linearly as distance between them increases [23]- [24]. To model this variation distribution, we first divide the region into quadrants [24]. Each quadrant is divided further into four quadrants recursively until partitioning reaches the region level granularity. At each level in this hierarchy, each region is assigned a random number within a range of +/- 10% variation. Hence, the VTH,i in ith region is

    PNG
    media_image7.png
    81
    547
    media_image7.png
    Greyscale

where a represents the weight of the level and [Symbol font/0x44]VTHrandom is a random number associated with each level. [correspond to the second pessimism is +/- [Symbol font/0x44]VDDdyn] This distribution function represents the VTH variation at the region level. The above formulation was used to generate the WID variation profile for the 16 regions. Under fast-fast (FF) corner are presented. The target range was defined as +/- 3% of the nominal frequency.”

Claim 12. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 1, 
Kumar and Ghosh do not appear to explicitly disclose the characterization of analogue or mixed-signaled circuit blocks.  
However, Lee discloses the characterization of analogue or mixed-signaled circuit blocks on (col 1 line 23-53) “FIG. 1 shows a block diagram of a system-on-chip (SoC) 100. An SoC can include different device types, such as various combinations of digital and/or analog transistors that have distinct performance requirements, and can include differing structures, voltages, and/or interconnect conditions for operation. SoCs are advantageous in that the on-chip integration of a multiplicity of functional blocks offer smaller size, improved performance, and lower power than systems that use multiple integrated circuits that are separately packaged and electrically connected together by motherboard, stack package, or through silicon via interconnects. As seen in FIG. 1, a variety of different designs can exist on a single SoC 100. The SoC 100 may include conventional digital logic 104, analog 108, input 102 and output 106, SRAM 112 and 
Kumar, Lee and Ghosh are analogous art because they are from the “same field of endeavor” body bias-based compensation algorithm.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Lee and Ghosh before him or her, to modify the method of Kumar to include the data storing feature of Ghosh and body bias circuits of Lee because this combination provide flexible body biasing that can be used to compensate for variations of threshold voltages of transistors.
The suggestion/motivation for doing so would have been Lee (col 2 line 64 - col 3 line 8) “A device can specify different body bias voltages for different modules or parts of the device to accommodate differing speed and/or power requirements or targets. 
Therefore, it would have been obvious to combine Kumar, Lee and Ghosh to obtain the invention as specified in the instant claim(s).

Claim 13. (Currently Amended) The method for characterization of a standard cell with adaptive body biasing according to claim 12, Lee discloses wherein the circuit block is an oscillator circuit or a driver circuit.  
Lee: (col 4 line 59-65) “In particular embodiments, the performance monitor 266 can include one or more ring oscillator circuits that generate an oscillating signal, where the frequency of the oscillating signal represents a performance of substrate portions. A phase frequency detector (PFD) 268 can receive an output signal of the performance monitor 266. The PFD 268 can also receive one or more reference clocks (Reference Clock) that represents the target performance of devices in different substrate portions. …”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148